Title: From Benjamin Franklin to Daniel of St. Thomas Jenifer, 13 September 1781
From: Franklin, Benjamin
To: Jenifer, Daniel of St. Thomas


Sir,
Passy Sept. 13. 1781.
I received the very obliging Letter you did me the honour of writing to me the 20th June last. It gave me great Satisfaction to find by the unanimous Choice you mention, that my Services had not been unacceptable to Congress; and to hear also that they were favourably disposed towards my Grandson. It was my Desire to quit publick Business, fearing it might suffer in my Hands thro’ the Infirmities incident to my Time of Life. But as they are pleased to think I may still be useful, I submit to their Judgement, and shall do my best.
I immediately forwarded the Letter you inclosed for Mr Lowndes; and if in any thing else I can do you Service or Pleasure here, please to command me freely.— I have the honour to be with great Regard, Sir, Your most obedient & most humble Servant
B Franklin
Honble. Danl. of St Thos Jenifer Esqr.
 
Notation: 13th Sept 1781—From Benjamin Franklin Esq
